Mr. Justice Yantis delivered the opinion of the court: Claimant herein seeks an award under averments that on the morning of October 5, 1936 one Carroll Dick a truck driver in the employ of the Department of Public Works and Buildings, Division of Highways, while driving a dump truck engaged in hauling stone from the railroad car of the claimant at Broadwell in Logan County, Illinois, negligently drove the truck over and upon a certain signal battery box of claim- , ant located near the highway crossing over the Alton Railroad Company tracks, and thereby broke the battery box and apparatus contained therein, causing damage in the sum of $67.62. The Attorney General has filed a motion to dismiss the claim, for the reason that same is predicated upon the negligent acts of an employee of respondent, for which no legal liability exists as against the State of Illinois. This court has found it necessary to hold many times that the doctrine of respondeat superior does not apply to the State, and that the latter as a sovereign is not liable for damage to property caused by the negligence of its officers, agents or employees. (See Johnson vs. State, 8 C. C. R. 67 and Trompeter vs. State, 8 C. C. R. 141.). It is unfortunate that claimants, in this type of case are left to seek their redress against the individual committing the tort, but the Court of Claims cannot consistently rule otherwise, and the motion to dismiss the claim is hereby allowed. Claim dismissed.